Citation Nr: 0614813	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  02-21 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

2.	Entitlement to service connection for a stomach disorder, 
to include as due to an undiagnosed illness.  

3.	Entitlement to service connection for a major depressive 
disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Veteran and his Mother


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1989 to September 
1992.       

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  

The Board remanded this matter for further development in 
September 2004.  

In February 2006, the veteran's representative indicated 
interest in filing a service connection claim for a cervical 
spine disorder based on medical evidence of degenerative 
joint disease in the veteran's cervical spine.  The Board 
refers this potential claim to the RO for appropriate 
development.  


FINDINGS OF FACT

1.	The veteran's current headache disorder is not related to 
service.    

2.	The veteran's gastrointestinal disorder was incurred in 
service.  

3.	The veteran's major depressive disorder was incurred in 
service.  

CONCLUSIONS OF LAW

1.	A headache disorder was not incurred in or aggravated by 
service; nor may the headache disorder be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.317 (2005).

2.	The veteran's undiagnosed gastrointestinal illness 
manifested by frequent bowel movements was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.317 (2005).

3.	The veteran's major depressive disorder was incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).  

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for headache, 
stomach, and depression disorders.  In the interest of 
clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate purposes.  
The Board will then address the merits of the issues, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from VA dated in February 2005.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, the RO informed the 
veteran of the evidence needed to substantiate his claims, 
and requested from the veteran relevant evidence, or 
information regarding evidence pertaining to the appeal which 
the RO should obtain for the veteran (the Board also finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (veteran should be 
notified that he should submit any pertinent evidence in his 
possession).  And in this letter, the RO advised the veteran 
of the respective duties of the VA and of the veteran in 
obtaining evidence needed to substantiate his claims.  

The Board notes two deficiencies with VCAA notification, 
however.  The RO provided notification to the veteran after 
the initial adjudication of his claims in the February 2002 
rating decision on appeal.  See Mayfield v. Nicholson, No. 
05-7157, 2006 U.S. App. LEXIS 8145 (Fed. Cir. April 5, 2006) 
(VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  And the RO did not provide 
the veteran with information regarding increased ratings and 
effective dates for the award of benefits.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006).  

Nevertheless, despite the timing and the inadequate notice, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  First, VA 
readjudicated the veteran's claims - in June 2005 and 
February 2006 Supplemental Statements of the Case - following 
the proper VCAA notice letter in February 2005.  These 
readjudications comply with the remedial actions outlined in 
Mayfield v. Nicholson, No. 05-7157, 2006 U.S. App. LEXIS 8145 
(Fed. Cir. April 5, 2006).  And second, any questions as to 
the appropriate evaluation or effective date to be assigned 
here are rendered moot.  With regard to the veteran's service 
connection claim for headaches, the claim will be denied.  So 
there is no possibility of prejudice to the veteran as no 
disability evaluation or effective date will be assigned for 
the headache disorder.  With regard to the veteran's service 
connection claims for stomach and depressive disorders, the 
claims will be granted.  As a result, the RO will effectuate 
the awards of service connection, and in doing so, will 
address any notice defects with respect to rating and 
effective date elements.   

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  This requirement also has been 
met.  VA obtained private, VA, and service medical records 
relevant to this appeal, and provided the veteran with 
medical evaluation.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 

II.  The Merits of the Claims for Service Connection

The veteran claims he is entitled to service connection for 
headache, stomach, and major depressive disorders.  For the 
reasons set forth below, the Board disagrees with the 
veteran's service connection claim for headaches, but agrees 
with his claims for stomach and depressive disorders.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit the following:  First, medical evidence of a 
current disability.  Second, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease.  Of particular note in 
this matter is that certain chronic diseases may be presumed 
to have incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  And third, medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Subject to various conditions, service connection may also be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317(a)(1) (2002); 66 Fed. Reg. 56614-56615 (Nov. 
9, 2001).

Further, by history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed rather 
than undiagnosed illness, the Persian Gulf War presumption of 
service connection does not apply.  VAOPGCPREC 8-98 (August 
3, 1998), published at 63 Fed. Reg. 56,703 (1998).

The veteran's DD Form 214 confirms the veteran's period of 
active service in Southwest Asia and reflects receipt of the 
Southwest Asia Service Medal and Kuwait Liberation Medal.  He 
served on active duty in support of Operation Desert 
Shield/Desert Storm, and was credited with five months and 11 
days of foreign service, from October 1990 to March 1991.  
Moreover, the record shows that the veteran has already been 
service connected for joint pain with fatigue as due to an 
undiagnosed illness related to his service in Southwest Asia.  
As such, the Board will address the veteran's service 
connection claims under 38 C.F.R § 3.303 (direct service 
connection), and under 38 C.F.R § 3.317 (presumptive service 
connection).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994); Pond, 12 Vet. App. at 346.  

	Headaches

As to direct service connection, the record is clear that the 
veteran currently has a headache disorder.  A VA compensation 
examiner found a headache disorder in a March 2005 
examination, as did a VA examiner in an October 2001 
examination.  As no medical evidence counters these 
diagnoses, the first element of Pond is established here.  
Pond, 12 Vet. App. at 346.  

However, the second and third elements of Pond are not 
established here - the record lacks evidence indicating that 
the veteran incurred his disorder during active service, and 
the record lacks medical evidence showing a nexus between 
service and the current disorder.  

As to the second Pond element, there is no information or 
evidence showing that, during his time on active duty, the 
veteran experienced a disorder involving headaches.  The 
evidence actually indicates the opposite.  The veteran's 
service medical records do not mention any headache 
disorders, or injuries that could have led to such problems.  
The veteran's separation reports of medical examination and 
history are negative for headaches or problems associated 
with headaches.  And, the earliest medical evidence of record 
of a headache disorder - "tension headaches" - is found in 
the October 2001 VA examination report, which is dated over 9 
years following service.  So there is no showing of the 
disorder during service, no showing of the disorder during 
the first year following service, and no showing of a 
continuity of symptomatology after service.  38 C.F.R. 
§ 3.303(b).  The second element of Pond is therefore 
unestablished in this matter.  Pond, 12 Vet. App. at 346.

As to the third Pond element, the medical evidence indicates 
that the veteran's service is not related to his headaches.  
After examining the veteran and the C-file, the October 2001 
examiner found the veteran's headaches likely unrelated to 
service.  But, as this examiner did not review the veteran's 
service medical records, another VA examination was held (in 
March 2005).  That examiner likewise found no relationship 
between service and the headaches.  In fact, the March 2005 
examiner found the veteran's headaches related to a cervical 
spine disorder.  And finally, no relationship between service 
and current headaches was established in private medical 
records submitted by the veteran.  Based on this evidence, 
and the lack of medical evidence affirmatively connecting 
service and the veteran's disorder, the Board finds the third 
element of Pond unestablished here.  Pond, 12 Vet. App. at 
346.

As to U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the Board notes 
that the presumptive provisions relating to the Persian Gulf 
do not help this claim.  The March 2005 VA examiner 
attributed the veteran's headache disorder to a known 
clinical diagnosis, namely, a cervical spine disorder.  As 
the veteran's headache disorder has been medically attributed 
to a diagnosed rather than undiagnosed illness, the Persian 
Gulf War presumption of service connection does not apply.  
See 38 C.F.R. § 3.317(a)(1)(ii); VAOPGCPREC 8-98.  

The preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



	Stomach Disorder

By contrast, the preponderance of the medical evidence backs 
the veteran's service connection claim for a stomach 
disorder.  Though his claim would fail on a direct basis 
under 38 C.F.R. § 3.303, the record supports his claim on a 
presumptive basis under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317.  

Service medical records show that while in-service in August 
1990, the veteran was treated for viral gastroenteritis.  A 
March 2005 VA examination report indicates that in the years 
since service the veteran has experienced severe symptoms 
such as chronic diarrhea of 5-15 stools per day, rapid weight 
gain and loss, constant nausea, near fecal leakage, and 
urgent bowel movements.  The medical evidence shows that, 
based on these post-service symptoms, the veteran's stomach 
disorder has manifested to a degree of at least 10 percent 
under Diagnostic Code 7303 of 38 C.F.R. § 4.114.  And, 
despite the March 2005 report, there is an absence of clear 
and competent medical evidence which attributes the veteran's 
stomach disorder to a cause other than his Persian Gulf 
service, or to a diagnosed rather than undiagnosed illness.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  As such, service 
connection is warranted for a stomach disorder.  

	Major Depressive Disorder

The Board finds that, on a direct basis, the preponderance of 
the evidence supports the veteran's service connection claim 
for a major depressive disorder.  38 C.F.R. § 3.303.  

First, the record is clear that the veteran has a current 
disorder for this claim.  A March 2005 VA examiner found the 
veteran with major depression.  As no medical evidence 
counters this diagnosis, the first element of Pond is 
established here.  Pond, 12 Vet. App. at 346.  Second, the 
evidence indicates that the veteran developed disciplinary 
issues during service indicative of psychiatric disorder.  
And third, in an addendum opinion dated in July 2005, the VA 
examiner who conducted the March 2005 examination stated that 
the veteran's major depression related to his service.  As no 
medical evidence counters this evidence, the Board finds the 
second and third elements of Pond established as well.  Pond, 
12 Vet. App. at 346.  As such, service connection is 
warranted for a major depressive disorder.  


ORDER

Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness, is denied.  

Entitlement to service connection for an undiagnosed 
gastrointestinal illness manifested by frequent bowel 
movements is granted.    

Entitlement to service connection for a major depressive 
disorder is granted.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


